


Exhibit 10.6.3

 

SECOND AMENDMENT TO
ARCH CAPITAL GROUP LTD.
2002 LONG TERM INCENTIVE AND SHARE AWARD PLAN

 

The Arch Capital Group Ltd. 2002 Long Term Incentive and Share Award Plan is
hereby amended in the following respects:

 

1.             A new subsection (e) is added to Section 3 to read in its
entirety as follows:

 

“(e) Limitation on Committee’s Authority under Code Section 409A.  Anything in
this Plan to the contrary notwithstanding, the Committee’s authority to modify
outstanding Awards shall be limited to the extent necessary so that the
existence of such authority does not (i) cause an Award that is not otherwise
deferred compensation subject to Section 409A of the Code to become deferred
compensation subject to Section 409A of the Code or (ii) cause an Award that is
otherwise deferred compensation subject to Section 409A of the Code to fail to
meet the requirements prescribed by Section 409A of the Code.”

 

2.             Subsection (c) of Section 4 is amended by adding the following
sentence at the end thereof:

 

“Anything in this Plan to the contrary notwithstanding, no adjustment shall be
made pursuant to this Section 4(c) that causes any Award that is not otherwise
deferred compensation subject to Section 409A of the Code to be treated as
deferred compensation subject to Section 409A of the Code.”

 

3.             Subsection (g) of Section 7 is amended by adding the following
sentence at the end thereof:

 

“Anything in this Plan to the contrary notwithstanding, no adjustment shall be
made pursuant to this Section 7(g) that causes any Director’s Option to be
treated as deferred compensation subject to Section 409A of the Code.”

 

4.             A new subsection (m) is added to Section 9 to read in its
entirety as follows:

 

“(m)  Section 409A.  It is intended that the Plan and the Awards granted
thereunder will comply with Section 409A of the Code (and any regulations and
guidance issued thereunder) to the extent the Awards are subject thereto, and
the Plan and such Awards shall be interpreted on a basis consistent with such
intent.  The Plan and any Award Agreements issued thereunder may be amended in
any respect deemed by the Board or the Committee to be necessary to preserve
compliance with Section 409A of the Code.”

 

--------------------------------------------------------------------------------
